Citation Nr: 0844749	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for esthesioneuroblastoma 
with loss of smell, including claimed as secondary to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from May 1984 to May 1987.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for 
esthesioneuroblastoma, a rare cancer which he contends he 
developed as a result of exposure to Agent Orange (AO) in 
service.  His service personnel records show that he was 
stationed on Johnston Island, where chemical weapons were 
stored and disposed of, from February 1986 to February 1987.  
In his October 2008 Board hearing, the veteran testified that 
his duties were inside the containment area where he observed 
leaking barrels of chemicals.  He also testified that he was 
present during a number of "chemical alarms" in the 
containment area, when chemical agents were detected in the 
air and all personnel were required to put on protective 
clothing and masks until the leak was identified and stopped.  
The veteran further reported that he spent time on the rifle 
range adjacent to the AO area, in which the coral bed had 
been excavated and exposed.  A March 1986 entry in his 
service medical records notes that he was medically qualified 
for duty in the "Red Hat" area.  

The claims file contains a letter from former Congressman 
Lane Evans to a former Secretary of VA, in which he refers to 
a document published by the United States Department of 
Commerce, National Technical Information Service, entitled 
"Land Based Environmental Monitoring of Johnston Island - 
Disposal of Herbicide Orange."  He also refers to "An 
Ecological Assessment of Johnston Atoll."  One or both of 
these reports allegedly states that as much as 49,000 pounds 
per year of AO leaked from storage drums on the island 
between 1972 and 1977.  The Congressman's letter also claims 
that the toxic dioxin isomer TCDD, a key ingredient in AO, 
was present in 28 percent of soil samples tested on Johnston 
Island in 1994.  The Board notes that there are no copies of 
the referenced documents in evidence.  In addition, the 
Secretary's response to the Congressman includes a fact sheet 
relating to AO on Johnston Island, which states that any AO 
that leaked was absorbed into the coral bed.  It also implies 
that herbicide contamination was detected outside the AO 
storage area "in close proximity to the redrumming 
operation." 

The RO denied the claim because there was no evidence that 
the veteran was stationed at Johnson Island during any 
spraying or that he was involved in directly handling AO.  No 
determination has been made as to whether the veteran may 
have been exposed in the duties he described.  

There is no presumption of exposure to AO for veterans who 
were stationed on Johnston Island.  Nonetheless, the veteran 
may still establish his claim by showing that he was actually 
exposed to herbicides.  Although he did not work directly 
with chemical agents, he has testified that he worked in an 
area adjacent to the storage area and that he came into 
contact with the chemicals in the air and soil during his 
assignment.  In addition, the record indicates that there is 
evidence relating to the veteran's possible exposure to 
chemicals (that the toxic dioxin isomer TCDD, a key 
ingredient in AO, was present in 28 percent of soil samples 
tested on Johnston Island in 1994-after the veteran was 
stationed there)which has not been obtained and associated 
with the claims file.  On remand, this evidence must be 
located and assessed.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the reports entitled 
"Land Based Environmental Monitoring of 
Johnston Island - Disposal of Herbicide 
Orange" and "An Ecological Assessment 
of Johnston Atoll," from the National 
Agricultural Library and associate them 
with the claims folder.  Thereafter, 
based on the conclusions of those reports 
and the veteran's testimony, determine 
whether there is sufficient evidence to 
conclude that the veteran was exposed to 
Agent Orange in service.  If the reports 
cannot be located, this must be noted in 
the folder.

2.  If, and only if, the evidence 
indicates that the veteran was exposed to 
herbicides in service, schedule him for 
an appropriate VA examination to 
determine whether his 
esthesioneuroblastoma is related to that 
exposure.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Based 
on the examination and review of the 
record, the examiner must answer the 
following:

Is it at least as likely as not (i.e., 
probability of 50 percent), that the 
veteran's esthesioneuroblastoma was 
caused by any incident of service, 
including exposure to Agent Orange?  

A complete rationale should be provided 
for any opinion expressed.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




